DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a National Stage entry of International application PCT/CA2018/050872 filed 18 July 2018, which claims the benefits of U.S. Provisional applications 62/534,447 filed 19 July 2017, 62/534,612 19 July 2017, and 62/696523 filed 11 July 2018.

Status of the Claims
Claims 1-20 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrases “short chain” and “long chain” in claim 3 are relative terms which renders the claim indefinite.  The terms “short” and “long” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear the lengths of hyaluronic acid chains required to qualify as “short” or “long” and still fall within the metes and bounds of the claim.  Art which describes any relatively short or long HA chains, relative to each other, will be considered sufficient to address the “short chain” and “long chain” limitations of instant claim 3.
The phrase “substantially colorless” in claim 13 is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As such, it is unclear the degree to which color must be absent from the composition to fall within the metes and bounds of the claim.  Art which describes transparent compositions and which does not specifically recite the inclusion of a color agent, aside from the required light-absorbing molecule, will be considered sufficient to address the “substantially colorless” of the instant claim.
In Claim 17, the phrase “wherein the at least one light-absorbing molecule is Eosin Y and Fluorescein” is indefinite because one of ordinary skill in the art cannot reasonably determine the metes and bounds of the claim.  A claim term is indefinite if it “leave[s] the skilled artisan to consult the ‘unpredictable vagaries of any one person's opinion.’” Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1374 (Fed. Cir. 2014) (quoting Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350 (Fed. Cir. 2005)).  Here, it is unclear whether the claims means to encompass a single combination of both Eosin Y and Fluorescein as the light-absorbing molecules present in the composition, or whether applicants intended to further narrow the members of the Markush-type listing of alternatives set forth in Claim 16, from which Claim 17 depends.  Because during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification,” Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005), art describing the use of either of the Eosin Y or Fluorescein will be considered sufficient to address the limitations of the instant claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolis (WO2015/149177)(20 Jan 2020 IDS FOR REF #2), as evidenced by Jha (Amit K Jha, et al, Structural Analysis and Mechanical Characterization of Hyaluronic Acid-Based Doubly Cross-Linked Networks, 42 Macromol. 537 (2009)).
Applicants claims are directed to methods of administering, without limitation as to the route of administration, a tissue filler to a tissue, and then illuminating the tissue with actinic light.  Applicants claim language describing the result of such illumination as “biomodulation” is considered a recitation of a result to be achieved by the process steps positively recited and, when the dependent claims concerning the inclusion of light-absorbing dyes is taken into account, not considered limiting of the process owing to the fact that no additional steps are to be performed, but only an outcome observed.  See Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) (A “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”).  Dependent claims 2-11 place additional limitations on the tissue filler to be any of a defined particle size of any of particular crosslinked hyaluronic acids.  Claims 12 and 13 place limitations on the color or transparency of the tissue filler.  Claim 14-17 define the inclusion of particular light-absorbing molecules.  Because Claim 18 does not indicate the manner in which the “light absorbing molecules” are to be “dispersed between chains of the tissue filler,” any composition which combines tissue filler having a “chain” molecular configuration and any quantity of light absorbing molecules in the same composition will necessarily have the light absorbing molecule dispersed between chains of the tissue filler owing to their combination.  Claims 9 and 20 specify the administration is by any of particular injection methods.
Nikolis describes methods of administering tissue filler compositions containing a fluorophore to tissues, and then illuminating that tissue with light capable of being absorbed by the fluorophore.  (Abs.).  Nikolis indicates that these compositions may suitably be injected or implanted into soft tissues, (pg.1, L.9-10), with intradermal or subdermal injections of the tissue filler/fluorophore compositions specifically described.  (Pg.5, L.25-27).  Particular chromophores for use in the methods Nikolis describes include each of the instantly claimed Eosin Y and Fluorescein.  (Pg.19, L.8-25).  Transparent or translucent gels are described as particularly preferred embodiments of the filler composition.  (Pg. 3, L.19-22).  Nikolis indicates that tissue filler compositions utilizing cross-linked hyaluronic acids, and more particularly hyaluronic acids crosslinked using any of divinyl sulfones, diglycidyl ethers, or diepoxyoctane, a “bis-epoxide” per instant claim 8, are suitably employed in formulating the tissue filler compositions.  (Pg. 28, L.10-22).  Because Nikolis indicates that gel compositions which retain the fluorophores within the gel structure during administration, the examiner considers this sufficient to address the “dispersed between chains” limitation of instant Claim 18.  Concerning the limitations of Claim 5 specifying that the “Cross-linked hyaluronic acid is randomly crosslinked hyaluronic acid,” applicants’ attention is directed to the teachings of Jha, which indicates that traditional hyaluronic acid hydrogels, such as those described by Nikolis, are randomly crosslinked macromolecules.  (Pg. 537).  This suggests to the skilled artisan that, absent direction to the contrary, hyaluronic acid hydrogels such as those described by Nikolis are randomly crosslinked as is required by Claim 5.  Nikolis indicates that the chain lengths of hyaluronic acid useful in these methods vary, with ranges falling within either of 1-3 or 4-6 megadaltons, addressing the limitations of Claim 3.  (Pg.28, L.10-14), see also In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (indicating that Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose).  The hyaluronic acid may be provided in particulate form when used according to Nikolis, with a preferred particle size range falling within the range of 300-800 microns, a range overlapping and therefore rendering obvious that of the instant claims.  (Pg.29, L.24 – Pg.30,L.3), see In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003) (“A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art.”).  Nikolis indicates that the illumination in the methods described is to be provided by any source of actinic light capable of activating the photoactive compounds present in the composition to, for example, generate reactive oxygen species or heat in the context of any of a variety of therapies, addressing the “effects biomodulation in the tissue” of the instant claims.  (Pg.30-41).
The specific combination of features claimed is disclosed within the breadth of Nikolis, but such “picking and choosing” within several variables does not necessarily give rise to anticipation.  Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989).  Where, as here, the reference does not provide any motivation to select this specific combination of subdermally injecting a composition of Eosin Y or Fluorescein and microparticulate multiple chain length hyaluronic acids randomly crosslinked employing any of divinyl sulfones, diglycidyl ethers, or bis-epoxides and then irradiating the injected tissue with actinic light to induce a biological response, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to have subdermally injected a composition of Eosin Y or Fluorescein and microparticulate multiple chain length hyaluronic acids randomly crosslinked employing any of divinyl sulfones, diglycidyl ethers, or bis-epoxides and then irradiated the injected tissue with actinic light to induce a biological response from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, and 16 of U.S. Patent No. 8,685,466.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘466 patent fall within the scope of the claims of the instant patent.

Claims 1, 2, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-15 of U.S. Patent No. 8,986,746.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘746 patent fall within the scope of the claims of the instant patent.

Claims 1 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-14  of U.S. Patent No. 9,603,929.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘929 patent fall within the scope of the claims of the instant patent.

Claims 1, 2, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13-25 of U.S. Patent No. 10,322,179.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘179 patent fall within the scope of the claims of the instant patent.

Claims 1, 2, and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,376,455.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘455 patent fall within the scope of the claims of the instant patent.

Claims 1 and 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 13, and 15 of U.S. Patent No. 11,141,482.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘482 patent fall within the scope of the claims of the instant patent.

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613